In the

      United States Court of Appeals
                   For the Seventh Circuit
                       ____________________

No. 12‐2962 

UNITED STATES OF AMERICA, 
                                                      Plaintiff‐Appellee, 

                                    v. 

JOHN EDWARD SCOTT, 
                                                  Defendant‐Appellant. 
                       ____________________ 

          Appeal from the United States District Court for the 
           Northern District of Indiana, Fort Wayne Division. 
             No. 09 CR 98 — Theresa L. Springmann, Judge. 
                       ____________________ 

    ARGUED JANUARY 17, 2013 — DECIDED SEPTEMBER 10, 2013 
                  ____________________
   Before MANION and TINDER, Circuit Judges, and LEE, 
District Judge. 
   LEE,  District  Judge.  While  executing  a  search  warrant, 
police  found  illegal  drugs  and  a  firearm  in  John  Edward 


  The Honorable John Z. Lee, District Judge for the United States District 
Court for the Northern District of Illinois, sitting by designation. 
2                                                      No. 12‐2962 

Scott’s home.  Scott was subsequently  indicted for two drug 
offenses  and  two  firearms  offenses.  The  affidavit  submitted 
by the police to obtain the warrant described two controlled 
drug buys in which detectives used a confidential informant 
(“CI”) to purchase heroin from a Gerald Reynolds. On each 
occasion, after meeting with the CI, Reynolds drove alone to 
Scott’s  house  and  returned  to  the  CI  with  the  requested 
heroin.  The  affidavit  contained  one  sentence  describing  an 
audio  recording  of  a  conversation  between  Reynolds  and 
Scott  that  occurred  in  Scott’s  driveway  during  the  first 
controlled buy. 
   Scott  filed  a  motion  to  suppress  the  evidence  seized  in 
the search of his house, arguing that the recorded driveway 
conversation  was  obtained  in  violation  of  the  Fourth 
Amendment  and  that  the  seized  evidence  constituted  fruit 
from  that  poisonous  tree.  The  district  court  denied  the 
motion,  and  Scott  pled  guilty  to  possessing  a  controlled 
substance  with  the  intent  to  distribute  in  violation  of  21 
U.S.C.  § 841(a)(1).  He  was  sentenced  to  120  months  of 
imprisonment followed by eight years of supervised release. 
As  permitted  by  his  plea  agreement,  Scott  now  appeals  the 
denial  of  his  suppression  motion,  arguing  that  he  had  a 
reasonable  expectation  of  privacy  in  the  driveway 
conversation  and  that,  without  the  recorded  conversation, 
the  government  lacked  probable  cause  to  obtain  a  search 
warrant for his house. 
    For the reasons given below, we conclude that there was 
sufficient evidence apart from the driveway conversation to 
establish  probable  cause  for  the  search  warrant.  Thus,  we 
need  not  reach  the  issue  of  whether  Scott  had  a  reasonable 
expectation  of  privacy  in  his  driveway  conversation  with 
No. 12‐2962                                                            3

Reynolds  and  affirm  the  district  court’s  denial  of  Scott’s 
motion to suppress. 

                            BACKGROUND 

    On  August  19,  2009,  Allen  County,  Indiana  police 
detectives arranged for a CI to buy heroin from Reynolds in 
Fort  Wayne,  Indiana.  Before  the  CI  contacted  Reynolds, 
detectives searched the CI’s person and vehicle to make sure 
there was no contraband. Detectives outfitted the CI with an 
audio  recording  device  and  hid  a  second  recording  device 
inside the CI’s vehicle. 
    Under the detectives’ constant surveillance, the CI drove 
to a motel in Fort Wayne and entered a room to effectuate a 
heroin  transaction  with  Reynolds.  From  here,  what  started 
out  as  a  rather  unremarkable  law  enforcement  operation 
took an unusual turn. 
    Rather  than  completing  the  transaction  in  the  motel 
room,  Reynolds  called  his  supplier  to  arrange  a  meeting. 
Reynolds then left the motel with the CI in the CI’s car and 
drove  to  a  gas  station.  At  the  gas  station,  the  CI  exited  the 
car,  and  Reynolds  drove  the  CI’s  car  alone  to  Scott’s  one‐
story,  single‐family  house.  Scott’s  house  had  an  attached 
two‐car  garage,  and  the  driveway  connecting  the  garage  to 
the street was approximately three car lengths long. 
     After  Reynolds  parked  in  Scott’s  driveway,  about  half 
way  between  the  street  and  the  garage,  Scott  exited  the 
house and approached the driver’s side of the car. Scott then 
spoke  to  Reynolds  for  about  five  minutes.  During  the 
conversation,  Scott  stood  outside  the  car,  and  Reynolds  sat 
in  the  driver’s  seat  of  the  car.  Unbeknownst  to  either  man, 
4                                                        No. 12‐2962 

the  audio  device  in  the  CI’s  car  was  recording  their 
conversation,  and  an  officer  was  watching  them  from  a 
nearby surveillance vehicle. 
   In  their  conversation,  Scott  and  Reynolds  discussed  the 
price of heroin. Scott told Reynolds that he was trying to get 
some  “yay,”  which  detectives  believed  meant  cocaine,  and 
that his supplier was charging him $150 for a “ball,” which 
detectives  believed  was  an  eighth  of  an  ounce  of  cocaine. 
Reynolds  said  that  he  had  a  guy  who  was  looking  for  a 
“quarter,”  which  detectives  believed  meant  a  quarter  of  an 
ounce of cocaine. Scott then returned to the house. 
    Still  under  surveillance,  Reynolds  backed  out  of  the 
driveway and returned to the gas station. He picked up the 
CI, and the pair went to the motel, where Reynolds handed 
1.7 grams of heroin to the CI. 
    Five  days  later,  the  CI  performed  a  second  controlled 
buy.  As  in  the  first  instance,  the  detectives  searched  the  CI 
and  the  CI’s  car  to  ensure  it  did  not  contain  contraband. 
Under constant surveillance, the CI again met with Reynolds 
at the motel and went to the same gas station. Reynolds then 
drove  alone  in  the  CI’s  car  to  Scott’s  house.  This  time, 
Reynolds  parked  in  the  driveway,  entered  the  house  for 
about  five  minutes,  and  then  exited  the  house  and  drove 
back to the gas station. There was no audio recording of any 
conversation.  After  Reynolds  rendezvoused  with  the  CI  at 
the gas station, the CI gave detectives 1.74 grams of heroin. 
    Two  days  later,  one  of  the  detectives  submitted  a  two‐
page  affidavit  to  an  Allen  County  Superior  Court  judge 
seeking  a  warrant  to  search  Scott’s  house.  The  affidavit 
stated that the CI had previously proven to be credible and 
No. 12‐2962                                                          5

reliable  and  had  provided  prior  information  that  had  been 
corroborated  by  the  detectives.  It  also  recounted  the  details 
of the two controlled buys and the steps taken to monitor the 
CI and Reynolds. The affidavit’s only reference to the audio 
recording  of  the  driveway  conversation  between  Scott  and 
Reynolds  during  the  first  controlled  buy  was  in  one 
sentence:  “The  conversation  between  the  suspect  and  the 
individual that exited the residence was recorded by a covert 
recording  device  and  captured  conversation  concerning  the 
exchange of buy money for heroin.” 
   A  search  warrant  was  issued,  and  officers  searched 
Scott’s  house.  During  the  search,  officers  found  a  loaded 
handgun, 928 grams of cocaine, 434 grams of marijuana, and 
3 grams of heroin in Scott’s bedroom. 
    Scott was indicted on two drug charges and two firearms 
charges.  He  moved  to  suppress  the  evidence  seized  in  the 
search  on  the  grounds  that  the  driveway  conversation  was 
illegally recorded and that  the  evidence was  fruit from  that 
poisonous  tree.  The  district  court  denied  his  motion.  Scott 
then pled guilty to possession with the intent to distribute a 
controlled  substance,  and  the  other  three  charges  against 
him  were  dismissed.  As  part  of  the  plea  agreement,  Scott 
reserved  the  right  to  appeal  the  denial  of  his  motion  to 
suppress. He now brings that appeal. 

                            DISCUSSION 
   When  reviewing  a  district  court’s  denial  of  a  motion  to 
suppress,  we  review  the  court’s  legal  conclusions  de  novo 
and defer to the district court’s factual findings unless those 
findings  are  clearly  erroneous.  See  U.S.  v.  Schmidt,  700  F.3d 
934, 937 (7th Cir. 2012). 
6                                                               No. 12‐2962 

   On  appeal,  Scott  raises  two  issues.  First,  he  argues  that 
the district court erred in denying his request to suppress his 
driveway  conversation  with  Reynolds  because  he  had  a 
reasonable expectation of privacy in the conversation under 
the Fourth Amendment and the federal wiretapping statute, 
18 U.S.C. § 2510 et seq.1 
    Second,  Scott  argues  that  the  district  court  erred  in 
denying  his  motion  to  suppress  the  evidence  seized  during 
the  search  of  his  house.  Scott  contends  that,  without  the 
contents of the driveway conversation, the police would not 
have had probable cause to obtain a search warrant and thus 
the  evidence  recovered  during  the  search  of  his  house  was 
fruit of a poisonous tree.  
    The  party  seeking  suppression  bears  the  burden  of 
establishing that he had a reasonable expectation of privacy 
in what was searched. See United States v. Pitts, 322 F.3d 449, 
456 (7th Cir. 2003); United States v. Meyer, 157 F.3d 1067, 1079 
(7th Cir. 1998). With this in mind, we turn to each of Scott’s 
arguments. 
   As  to  Scott’s  first  argument,  the  Fourth  Amendment 
guarantees  “[t]he  right  of  the  people  to  be  secure  in  their 
persons … against unreasonable searches and seizures.” U.S. 
Const.  Amend.  IV.  “[A]  Fourth  Amendment  search  occurs 

1  Under the federal wiretapping statute, commonly known as “Title III” 
of the Omnibus Crime Control and Safe Streets Act of 1968, see Omnibus 
Crime Control and Safe Streets Act of 1968, 18 U.S.C. §§ 2510 et seq., oral 
communications  may  not  be  recorded  or  intercepted  with  an  electronic 
or  mechanical  device  absent  strict  compliance  with  other  provisions  of 
Title III, which the government concedes were not satisfied here. See 18 
U.S.C. § 2511(1)(b).  
No. 12‐2962                                                           7

when  the  government  violates  a  subjective  expectation  of 
privacy  that  society  recognizes  as  reasonable.”  Kyllo  v. 
United  States,  533  U.S.  27,  33  (2001)  (citing  Katz  v.  United 
States,  389  U.S.  347,  361  (1967)  (Harlan,  J.,  concurring));  see 
United States v. Mendoza, 438 F.3d 792, 795 (7th Cir. 2006) (“A 
reasonable  expectation  of  privacy  is  infringed  when  (1)  the 
defendant  exhibits  an  actual  or  subjective  expectation  of 
privacy  and  (2)  the  expectation  is  one  that  society  is 
prepared to recognize as reasonable.”) (citing Katz, 389 U.S. 
at 361). 
   The  government  agrees  that  Scott  had  a  subjective 
expectation  of  privacy  in  his  driveway  conversation  with 
Reynolds.  Thus,  the  issue  raised  by  Scott  is  whether  his 
expectation of privacy was reasonable. 
    The reasonableness of an expectation of privacy depends 
upon  “whether  the  government’s  intrusion  infringes  upon 
the  personal  and  societal  values  protected  by  the  Fourth 
Amendment.”  California  v.  Ciraolo,  476  U.S.  207,  212  (1986) 
(citing Oliver v. United States, 466 U.S. 170, 181‐83 (1984)). A 
court’s  inquiry  into  whether  a  defendant’s  expectation  of 
privacy  in  the  subject  of  the  search  was  reasonable  for 
Fourth Amendment purposes is “necessarily fact dependent, 
and  whether  a  legitimate  expectation  of  privacy  exists  in  a 
particular  place  or  thing  must  be  determined  on  a  case‐by‐
case  basis.”  United  States  v.  Villegas,  495  F.3d  761,  767  (7th 
Cir. 2007) (citation and quotation omitted). 
   Furthermore,  as  the  Supreme  Court  has  noted,  “the 
Fourth  Amendment  protects  people,  not  places.  What  a 
person  knowingly  exposes  to  the  public,  even  in  his  own 
home  or  office,  is  not  a  subject  of  Fourth  Amendment 
protection … [b]ut what he seeks to preserve as private, even 
8                                                         No. 12‐2962 

in  an  area  accessible  to  the  public,  may  be  constitutionally 
protected.” Katz, 389 U.S. at 351 (internal citations omitted). 
In  Katz,  an  individual  had  an  objectively  reasonable 
expectation  of  privacy  in  a  conversation  he  had  in  a  public 
telephone  booth  because,  even  though  the  booth  was  glass, 
he “occupie[d] it, shut[] the door behind him, and pa[id] the 
toll.” Id. at 352. Because he sought to exclude the “uninvited 
ear,”  he  was  “surely  entitled  to  assume  that  the  words  he 
utters  into  the  mouthpiece  will  not  be  broadcast  to  the 
world.” Id.; see also United States v. Hagarty, 388 F.2d 713, 714‐
16 (7th Cir. 1968) (individual had a reasonable expectation of 
privacy  in  an  after‐hours  conversation  in  an  office  because 
“[t]he  key  is  whether  defendant  sought  to  exclude  ‘the 
uninvited ear’”) (citing Katz, 389 U.S. at 351‐52). 
    Conversely,  an  individual  who  makes  a  phone  call  on  a 
public phone not enclosed in a booth and in a voice audible 
to  a  person  standing  nearby  “knowingly  expose[s]  [the 
conversation]  to  the  public”  and  is  not  entitled  to  Fourth 
Amendment  protection.  United  States  v.  McLeod,  493  F.2d 
1186,  1188  (7th  Cir.  1974)  (quotation  omitted);  see  In  re  John 
Doe Trader Number One, 894 F.2d 240, 241 (7th Cir. 1990) (no 
reasonable expectation of privacy in recorded “statements of 
traders  in  the  crowded,  boisterous  pits  of  the  Chicago 
Mercantile Exchange” because by making the statements on 
the  trading  floor  where  an  FBI  agent  overheard  and 
recorded them, the defendant exposed the statements to the 
public). 
   Here, Scott contends that his expectation of privacy in his 
driveway  conversation  with  Reynolds  was  reasonable  in 
view  of  the  circumstances.  The  government  argues  the 
contrary.  We,  however,  need  not  decide  this  issue  for  the 
No. 12‐2962                                                           9

purposes  of  this  appeal  because,  even  assuming,  arguendo, 
that  the  recording  of  the  conversation  had  been  procured 
illegally,  the  search  warrant  was  sufficiently  supported  by 
facts  separate  and  apart  from  the  recording,  which  then 
brings us to Scott’s second argument. 
    Scott  correctly  contends  that  evidence  discovered 
pursuant  to  a  warrant  will  be  inadmissible  if  the  warrant 
was  secured  from  a  judicial  officer  through  the  use  of 
illegally  acquired  information.  United  States  v.  Oakley,  944 
F.2d  384,  386  (citing  Silverthorne  Lumber  Co.  v.  United  States, 
251  U.S.  385,  391‐92  (1920)).  But  “[a]  search  warrant 
obtained,  in  part,  with  evidence  which  is  tainted  can  still 
support a search if the ‘untainted information, considered by 
itself,  establishes  probable  cause  for  the  warrant  to  issue.’” 
United  States  v.  Gray,  410  F.3d  338,  344  (7th  Cir.  2005) 
(quoting Oakley, 944 F.2d at 386); see United States v. Karo, 468 
U.S.  705,  719  (1984).  In  assessing  whether  the  results  of  the 
subsequent  search  must  be  suppressed,  we  consider  two 
questions:  (1)  whether  the  illegally  obtained  evidence 
affected  the  judge’s  decision  to  issue  the  warrant;  and  (2) 
whether  the  decision  to  seek  the  warrant  was  prompted  by 
information  unlawfully  obtained.  Id.;  United  States  v. 
Markling, 7 F.3d 1309, 1315‐16 (7th Cir. 1993). 
    Here,  even  assuming  Scott’s  driveway  conversation  was 
illegally  obtained,  the  affidavit  police  submitted  to  obtain 
the  search  warrant  contained  sufficient  facts  to  establish 
probable cause apart from the one‐sentence reference to the 
driveway conversation.  
    Regarding  the  first  inquiry,  Scott  argues  that  without 
reference  to  the  recorded  conversation,  the  affidavit 
submitted to the Allen County Superior Court judge would 
10                                                       No. 12‐2962 

no  longer  support  probable  cause  because  it  would  contain 
only circumstantial evidence – that Reynolds made a phone 
call from a motel, dropped off the CI at a gas station, went to 
Scott’s house, and then returned to the gas station and gave 
the CI heroin. Scott contends that this evidence is insufficient 
to  support  probable  cause  to  search  his  house  because  it  is 
unknown  what  occurred  at  Scott’s  house,  and  Reynolds 
could  have  had  heroin  on  his  person  prior  to  calling  or 
coming  into  contact  with  Scott.  To  this,  Scott  adds  that  the 
detectives  did  not  observe  any  hand‐to‐hand  exchange 
between Scott and Reynolds in Scott’s driveway. 
    But  the  “central  teaching  of  [Supreme  Court]  decisions 
bearing  on  the  probable  cause  standard  is  that  it  is  a 
‘practical,  nontechnical  conception.’”  Illinois  v.  Gates,  462 
U.S.  213,  231  (1983)  (quoting  Brinegar  v.  United  States,  338 
U.S.  160,  176  (1949)).  “[P]robable  cause  is  a  fluid  concept  – 
turning  on  the  assessment  of  probabilities  in  particular 
factual contexts – not readily, or even usefully, reduced to a 
neat  set  of  legal  rules.”  Id.  at  232.  “Probable  cause  is 
established when, based on the totality of the circumstances, 
the  affidavit  [to  the  judge]  sets  forth  sufficient  evidence  to 
induce a reasonably prudent person to believe that a search 
will uncover  evidence of a  crime.” United States  v.  Peck, 317 
F.3d 754, 756 (7th Cir. 2003). 
    Furthermore,  “[i]n  issuing  a  search  warrant,  a  [judge]  is 
given  license  to  draw  reasonable  inferences  concerning 
where the evidence referred to in the affidavit is likely to be 
kept, taking into account the nature of the evidence and the 
offense,” including, in a drug‐related case, the inference that 
evidence  of  drug  dealing  is  likely  to  be  found  where  the 
dealer  lives.  United  States  v.  Singleton,  125  F.3d  1097,  1102 
No. 12‐2962                                                        11

(7th  Cir.  1997).  “Moreover,  when  observing  activity  of  a 
person  suspected  of  criminal  activity,  Government  agents 
are entitled to reasonably rely upon their special knowledge 
and  expertise  to  assess  probabilities  and  draw  inferences,” 
United States v. Marin, 761 F.2d 426, 432 (7th Cir. 1985), and a 
judge  may  take  into  account  the  experience  and  special 
knowledge of the officers if the search warrant explains the 
significance of specific types of information. United States v. 
Lamon,  930  F.2d  1183,  1189  (7th  Cir.  1991).  What  is  more, 
“[g]enerally, a controlled buy, when executed properly, is a 
reliable indicator as to the presence of illegal drug activity.” 
United  States  v.  Sidwell,  440  F.3d  865,  869  (7th  Cir.  2006). 
Finally,  it  bears  noting  that  a  “determination  of  probable 
cause  should  be  paid  great  deference  by  reviewing  courts.” 
Gates,  462  U.S.  at  236.  “[T]he  duty  of  a  reviewing  court  is 
simply to ensure that the [judge] had a ‘substantial basis for 
concluding’ that probable cause existed.” Id. at 238‐39. 
    Here,  the  recorded  conversation  was  only  one  among 
many  facts  in  the  search  warrant  affidavit  submitted  to  the 
judge.  The  affidavit  contained  only  one  sentence  about  the 
recorded  conversation:  “The  conversation  between  the 
suspect  and  the  individual  that  exited  the  residence  was 
recorded  by  a  covert  recording  device  and  captured 
conversation  concerning  the  exchange  of  buy  money  for 
heroin.” Apart from this sentence, the affidavit contained an 
array of other facts, including a description of Scott’s house 
and the protocol used in the two controlled buys. To wit, the 
affidavit  described  that,  during  each  controlled  buy,  the  CI 
was  searched  to  ensure  the  absence  of  contraband  and  was 
under constant surveillance until the heroin was turned over 
to  detectives;  on  each  occasion,  the  CI  met  with  Reynolds, 
who  dropped  off  the  CI  at  the  gas  station  and,  while  still 
12                                                         No. 12‐2962 

under  surveillance,  drove  the  CI’s  vehicle  to  Scott’s  house; 
on the first occasion, Scott exited the house and talked with 
Reynolds; on the second, Reynolds entered Scott’s house; on 
each occasion, Reynolds then returned to the gas station and 
met the CI, who then turned over heroin to detectives. These 
facts  are  sufficient  to  establish  probable  cause  to  search 
Scott’s home for evidence of drugs. Indeed, a probable cause 
determination  requires  only  a  probability  of  criminal 
activity,  not  an  actual  showing  of  it.  Gates,  462  U.S.  at  225. 
Thus, the judge had probable cause to issue a search warrant 
even  absent  the  description  of  the  recorded  driveway 
conversation. 
    As  to  the  second  inquiry,  whether  the  decision  to  seek 
the  warrant  was  prompted  by  information  unlawfully 
obtained,  Scott  argues  that  the  recorded  driveway 
conversation  is  the  primary  reason  detectives  sought  the 
warrant.  As  stated,  however,  the  detective’s  affidavit 
contained  many  facts  other  than  the  recording  of  Scott’s 
driveway conversation, and these other facts were sufficient 
to  create  probable  cause  to  support  a  search  warrant  of 
Scott’s house.  

                            CONCLUSION 
   For  these  reasons,  the  district  court’s  denial  of  Scott’s 
motion  to  suppress  evidence  seized  from  the  search  of  his 
house is AFFIRMED.